11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Carol Johnene Morris,                          * From the County Court at Law
                                                 No. 2 of Midland County,
                                                 Trial Court No. CC15623.

Vs. No. 11-12-00079-CV                         * May 22, 2014

Deere & Company d/b/a John                     * Memorandum Opinion by Bailey, J.
Deere Company,                                   (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed.